             Sn          ?[9[titteb ^totesi Bisitrtet Court
             tor tl^e ^onttiem Biotrtct ot ^leorgta
                       Pmnoiottlt IBtbtOton
UNITED STATES OF AMERICA


      V.

                                                     CR 2:18-022
STEPHEN KELLY, et al.,

      Defendants.


                                      ORDER


      Before the Court are Defendants Stephen Michael Kelly, Mark

Peter Colville, Clare Therese Grady, Martha Hennessy, Elizabeth

McAlister,    Patrick     M.   O'Neill, and    Carmen   Trotta's   Motions to

Dismiss.     Dkt. Nos. 87, 102, 118, 122, 141, 158, 171.                These

Motions are largely identical, and each Motion moves to dismiss

the respective indictment on four grounds.              The Magistrate Judge

issued a Report and Recommendation that recommended the denial of

these Motions on all four grounds.            Dkt. No. 411.   Defendants have

filed Objections to the Report and Recommendation.             Dkt. Nos. 429,

432, 433, 437, 498, 499, 502.             The Court held oral argument on

August 7, 2019.       Dkt. No. 480.    After a careful, de novo review of

the   record,     with    respect   to    Defendants'     Religious   Freedom

Restoration     Act      defenses   the     Court    OVERRULES     Defendants'


Objections to the Report and Recommendation and DENIES Defendants'

Motions to Dismiss.       After a careful, de novo review of the record.
              with    respect      to     Defendants'   remaining       argued    grounds     for

              dismissal—Selective         or    Vindictive   Prosecution,      Duplicitous     or

              Multiplicitous Counts, and Failure to State an Offense—the Court

              CONCURS with the Magistrate Judge's Report and Recommendation and

              subject to the additional analysis set forth below ADOPTS the

              Magistrate Judge's Report and Recommendation DENYING Defendants'

              Motions.


                                                  BACKGROUND


                     As    the     Magistrate     Judge's     Report     and     Recommendation

              summarizes the events that give rise to this action:

                          Late on the night of April 4, 2018, seven Catholics-
                     Defendants in this action—equipped with bolt-cutters,
                     spray-paint, and a hammer made of melted-down guns, cut
                     a padlock, opened a gate, and stepped onto the property
                     of the Naval Submarine Base Kings Bay in Kingsland,
                     Georgia.      Once inside the main perimeter fence, three of
                     the   seven    Defendants     walked    toward    another    enclosed
                     area.       When the three arrived, they cut through the
                     secondary fence and concertina wire and entered the
                     ^^Limited Area," a highly secured area where the Naval
                     Security Force is prepared to use deadly force against
                     intruders.     The other four Defendants, while on the base,
                     poured blood on the ground, hammered on the sides of a
                     monument, hung banners and painted messages protesting
                     nuclear weapons, and joined together in prayer.   Base
                     security personnel located and arrested all seven
                     Defendants.


                             Defendants are members of the Plowshares Movement,
                     a Christian protest and activism group opposed to
                     nuclear weaponry. Defendants include four grandparents,
                     one Jesuit priest, and a descendant of Dorothy Day, a
                     co-founder      of   the    Catholic    Worker    movement    who   is
                     currently under consideration by the Catholic Church for
                     canonization as a saint. Doc. 313 at 23, 125, 145; Doc.
                     316 at 24-25, 124, 151.    Defendants entered the base
                     that night intending to perform, in their words.


A0 72A
(Rev. 8/82)
     ^'nonviolent acts of prophetic witness against the
     governments possession of nuclear weapons . . . Doc.
     245 at 5.


Dkt. No. 411 at 1-2.


     Each Defendant has since been indicted and charged by the

United States with the following offences, three felonies and one

misdemeanor: (1) 18 U.S.C. § 1363, Destruction of Property on Naval

Installation;    (2)   18 U.S.C. § 1361,    Depredation   of   Government

Property; (3) 18 U.S.C. § 1382, Trespass; and (4) 18 U.S.C. § 371,

Conspiracy. See Dkt. No. 1. Defendants have each moved to dismiss

the respective indictment against them on the following grounds:

(1) unlawful prosecution under the Religious Freedom Restoration

Act of 1993 ("RFRA"); (2) selective and vindictive prosecution;

(3) duplicitous and multiplicitous counts; and (4) failure to state

an offense under international and domestic law.

                              DISCUSSION


I. The Religious Freedom Restoration Act of 1993

     Defendants move to dismiss this case         under the     Religious

Freedom   Restoration    Act of 1993.      The impetus for Congress's

passage of RFRA was the United States Supreme Court's decision in

Employment Division v. Smith, 494 U.S. 872 (1990).        In Smith,

     the Supreme Court held that the Constitution's Free
     Exercise Clause does not exempt religious persons from
     the dictates of neutral laws of general applicability.
     The devout must obey the law even if doing so violates
     every article of their faith.     When Smith was handed
     down, some worried that it upset existing free exercise
     doctrine dating back to Sherbert v. Verner, 374 U.S. 398
    (1963). In Sherbert and its progeny the Supreme Court
    had suggested that no law, not even a neutral law of
    general applicability, may ''substantially burden" the
    exercise of religion unless that burden amounts to the
    "least restrictive means" of achieving a "compelling
    governmental interest." Smith, 494 U.S. at 883; id. at
    899 {O'Connor, J., concurring in the judgment).    What
    protections Sherbert appeared   to   afford   religious
    observances. Smith appeared ready to abandon.

            Concerned   with   just   this    possibility,    worried
    that Smith left insufficient room in civil society for
    the free exercise of religion. Congress set about the
    business of "restoring" Sherbert, at least as a matter
    of statute.  It opened its efforts with the Religious
     Freedom    Restoration    Act    of    1993. See 42    U.S.C.   §
    2000bb(b)(1). Passed nearly unanimously, RFRA was (and
    remains) something of a "super-statute." Michael Stokes
    Paulsen, A RFRA Runs Through It: Religious Freedom and
     the U.S. Code, 56 Mont. L. Rev. 249, 253 (1995).                It
    instructed that all forms of governmental action—state
    or federal—had to satisfy Sherbert's test or risk
     nullification.


          But as it turned out, this marked only the opening
     lines in what proved to be a long dialogue between
     Congress and the Court. In City of Boerne v. Flores, 521
     U.S. 507 (1997), the Court held that RFRA stretched the
     federal hand too far into places reserved for the states
     and exceeded Congress's Section 5 enforcement authority
     under the Fourteenth Amendment.         As a result, the Court
     held   RFRA   unconstitutional as applied to the states,
     though still fully operational as applied to the federal
     government.     See id. at 529-36.

          Undaunted, Congress reentered the field soon
     enough, this time with the Religious Land Use and
     Institutionalized Persons Act of 2000 [("RLUIPA")]. In
     RLUIPA    Congress   invoked     not    just   its    Fourteenth
     Amendment but also its Spending             Clause     powers to
     (re)impose Sherbert's balancing             test      on    state
     action. . . .


Yellowbear v. Lampert, 741 F.3d 48, 52-53 (10th Cir. 2014).               The

Supreme Court has since found that RLUIPA "imposes the same general

test as RFRA," Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682,
693 (2014); as a result, RLUIPA case law can be relevant to RFRA

claims.


     Turning to RFRA itself, it provides that the ^^Government shall

not substantially burden a person's exercise of religion even if

the burden results from a rule of general applicability," 42 U.S.C.

§   2000bb-l(a),      unless      the       Government         ''demonstrates        that

application of the burden to the person (1) is in furtherance of

a   compelling     governmental      interest;          and     (2)    is    the    least

restrictive   means       of   furthering      that         compelling      governmental

interest," § 2000bb-l(b).            Thus,        the   Act    permits      the    federal

government    to    "substantially          burden      a    person's       exercise   of

religion," §       2000bb-l(a),      if     the    government         can    show   "that

application of the burden to the person (1) is in furtherance of

a   compelling     governmental      interest;          and     (2)    is    the     least

restrictive   means       of   furthering      that         compelling      governmental

interest," § 2000bb-l(b).

     RFRA also provides that "[a] person whose religious exercise

has been burdened in violation of this section may assert that

violation as a claim or defense in a judicial proceeding and obtain

appropriate      relief    against      a    government."             §     2000bb-l(c).

Accordingly, federal courts          have applied             RFRA as a      defense to

enforcement by the federal government for alleged violations of

federal law; a defendant in such circumstances "may raise RFRA as

a shield in the hopes of beating back the government's charge."
United States v. Stimler, 864 F.3d 253, 268 (3d Cir. 2017) (quoting

United States v»    Christie, 825 F.3d 1048, 1055 (9th Cir. 2016)).

A defendant raising RFRA as a shield from application of the law

must first show that the law at issue substantially burdened an

exercise of religion.       See Id. (citing Taqore v. United States,

735 F.3d 324, 330 (5th Cir. 2013)).         If the defendant makes this

showing, the burden shifts to the government to show a compelling

government interest in applying the law at issue to the defendant

and that such application to the defendant is the least restrictive

means of furthering that interest.        Id.

A. Substantial Burden


     RFRA cannot be used as a defense to a criminal charge if the

federal law at issue did not substantially burden the defendant's

exercise   of   religion.     Thus,   a   threshold   inquiry is     whether

Defendants can show that the federal laws at issue^ substantially

burdened the exercise of their sincerely held religious beliefs.

Notably, the beliefs and resulting actions that are at issue are

those that give rise to this action.         In other words, the beliefs

at issue are those that Defendants testified led them to their

actions at Kings Bay on April 4th and 5th, 2018, and the actions

at issue are     Defendants' actions at Kings Bay on that night.




^ The federal laws at issue in this case are those that Defendants have been
charged with violating: (1) 18 U.S.C. § 1363, Destruction of Property on Naval
Installation; (2) 18 U.S.C. § 1361, Depredation of Government Property; (3) 18
U.S.C. § 1382, Trespass; and (4) 18 U.S.C. § 371, Conspiracy. See Dkt. No. 1.
Accordingly, in order for Defendants to make a prima facie case

under RFRA, it is those actions that must be exercises of religion

grounded in sincerely held religious beliefs and that also must

have been substantially burdened by the application of the federal

laws at issue.


      RFRA applies to ^^any exercise of a sincerely held religious

belief."     Yellowbear, 741 F.3d at 54.        The Act broadly defines

^'exercise   of religion" to include ""any exercise            of religion,

whether or not compelled by, or central to, a system of religious

belief." 42 U.S.C. §§ 2000bb-2{4), 2000cc-5(7)(A).         As the Supreme

Court found in Hobby Lobby, ^^Congress mandated [in RFRA] that this

concept [of exercise of religion] *be construed in favor of a broad

protection of religious exercise, to the maximum extent permitted

by the terms of this chapter and the Constitution.'"            573 U.S. at

696 (quoting § 2000cc-3(g)).        Further, the Court elaborated that

the    ^exercise   of   religion'    involves    ^not   only    belief   and

profession but the performance of (or abstention from) physical

acts' that are ^engaged in for religious reasons.'"            Id. (quoting

Smith, 494 U.S. at 877).     Finally, for RFRA to be applicable the

religious beliefs must be ^'sincerely held."       Holt v. Hobbs, 135 S.

Ct. 853, 862 (2015).

      With respect to whether a sincerely held religious belief or

exercise thereof is substantially burdened by government action,

^Ma]t the very least, ^a ^'substantial burden" must place more than
an inconvenience on religious exercise.'"            Wilkinson v. GEO Grp.,

Inc., 617 F. App'x 915, 918 (11th Cir. 2015) (quoting Midrash

Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1227 (11th Cir.

2004)). The Eleventh Circuit has recognized that the United States

Supreme Court's definition of ^'substantial burden" has "varied

over time."      Midrash, 366    F.3d      at 1226 (citing      Supreme      Court

decisions decided prior to the enactment of RFRA).              In accordance

with   Supreme    Court   precedent,       the   Eleventh    Circuit    defines

"substantial     burden" as "significant          pressure    which    directly

coerces the religious adherent to conform his or her behavior

accordingly," id. at 1227, "pressure that tends to force adherents

to forego religious precepts," Eternal Word Television Network,

Inc. V. Sec'y of U.S. Dep't of Health & Human Servs., 818 F.3d

1122, 1144 (11th Cir. 2016) (quoting 366 F.3d at 1227), or pressure

that puts the religious adherent "to the choice of violating their

religious beliefs or facing a significant penalty," id. at 1148.

       Turning to Defendants' beliefs and actions in this case, their

actions    on   April   4-5,   2018,    at   Kings   Bay     Naval    Base    were

"exercise[s] of religion" within the meaning of RFRA.                     As the

Report and Recommendation states, "each Defendant believes that he

or she was compelled by their religious beliefs, their primacy of

conscience, and ultimately, by God, to demonstrate and take action

in opposition to the presence of nuclear weapons at Kings Bay.

The undersigned has no doubt that each Defendant actually and

                                       8
genuinely holds these beliefs, and therefore, ^sincerely' holds

these religious beliefs for the purpose of the RFRA analysis."

Dkt. No. 411 at 49.       Even though the act of trespassing is not a

religious act in itself, when such an act is ^^engaged in for

religious reasons," Hobby Lobby, 573 U.S. at 696 (quoting Smith,

494 U.S. at 877), then such an act is a religious exercise under

RFRA.    Because Defendants' actions at Kings Bay were exercises of

their sincerely held religious beliefs that they should ^^take

action in opposition to the presence of nuclear weapons at Kings

Bay," dkt. no. 411 at 49, Defendants' actions at Kings Bay were

engaged    in    for   religious      reasons   and    were   thus    ^'religious

exercises" within the meaning of RFRA.

        Having found that Defendants'           actions at Kings Bay were

religious exercises within the meaning of RFRA, the issue becomes

whether the federal laws at issue substantially burdened said

exercises of religion.         Because the laws at issue put "significant

pressure" on Defendants to hot exercise their religion as they did

at Kings Bay, Defendants were substantially burdened by the laws

at issue.       Going back to the night in question. Defendants were

pressured by federal laws—which they are now being prosecuted for

allegedly       violating—to    not    undertake      the   actions   that   they

undertook; in other words, the laws that are now being applied to

Defendants pressured them to substantially modify their religious

exercises on the night in question.                Defendants were more than
^'inconvenienced" by the laws they have been charged with v .elating:

they    are   facing   significant   criminal   charges   and   p-otential

penalties.     Thus, federal law placed "significant pressure" on

Defendants because it attempted to "directly coerce[ ]" Defendants

"to conform [their] behavior accordingly."        Midrash, 366 F.Sd at

1227.    Accordingly, Defendants' religious exercises undertaken at

Kings Bay were substantially burdened by the federal laws they are

now being charged with violating.

        Finally, it is not enough to say that Defendants could have

asked for permission or that some Defendants have testified that

they could have also exercised their religion outside of the

perimeter fence (and not trespassed on the base).          As the Report

and Recommendation correctly states, "[t]he substantial burden

analysis does not consider the availability (or lack thereof) of

alternative religious practices." Dkt. No. 411 at 50 (citing Holt,

135 S. Ct. at 862 (finding that the "'substantial burden' inquiry

asks whether the government has substantially burdened religious

exercise . . ., not whether the [religious] claimant is able to

engage in other forms of religious exercise")).           Thus, the prima

facie inquiry asks whether Defendants on that night were exercising

their sincerely held religious beliefs and if so, whether on that

night the laws in question substantially burdened those exercises.

The Court does not, then, look at whether Defendants could have

exercised their religion outside the perimeter fence on that night

                                     10
or     in    the   future,    or   whether    they   could     have       asked   for

authorization prior to their unauthorized entry onto Kings Bay and

then        exercised     their    religion   if     granted    authorization.^

Defendants are seeking exclusion from the enforcement of generally

applicable laws for past actions; thus, it is those past actions

that the Court must examine.            Examining the actions in question,

they were exercises of religion within the meaning of RFRA and

applying        federal     law    to   Defendants     for     these       exercises

substantially burdened said exercises.               Because Defendants have

shown that the application of the laws at issue to their actions

at Kings Bay on April 4-5, 2018, substantially burdened those

religious exercises. Defendants have established a prima facie
                                                                      \


case under RFRA.




2 Such questions go to whether Defendants were required by their religion to
undertake the actions that they did.      The government argues that a generally
applicable law is only a substantial burden when it ^'prevents the individual
from engaging in religiously mandated activity." Dkt. No. 227 at 4 (quoting
Midrash, 366 F.3d at 1227) (emphasis added).           Such an interpretation of
"substantially burdened" would render part of the      definition of "exercise of
religion" obsolete.   RFRA defines "exercise of        religion" to include "any
exercise of religion, whether or not compelled by,      or central to, a system of
religious belief." 42 U.S.C. §§ 2000bb-2(4), 2000cc-5(f) (emphases added). If
an exercise of religion is only substantially burdened when the exercise is
required or mandated by the religion, then the Act's explicit inclusion in the
definition of "exercise of religion" of actions that are "not compelled by"
religion would be illogical because religious acts not compelled by religion
would never be afforded protection under the Act. Such an interpretation of
"substantially burden," then, does not square with the definition of "exercise
of religion" and must fail.     Thus, in order to make a prima facie case.
Defendants need not show that their sincerely held religious beliefs required
or mandated that they act as they did at Kings Bay.

                                         11
B. Compelling Government Interest and Least Restrictive Means

     Because    Defendants          have   established       a    prima      facie   RFRA

defense, the burden shifts to the government to show that the

application    of    the     laws     at   issue   to    Defendants          furthers   a

compelling government interest and is the least restrictive means

of furthering that compelling government interest.                           To succeed,

the government must ^demonstrate that the compelling interest test

is satisfied through application of the challenged law                           do the

person'—the particular claimant whose sincere exercise of religion

is being substantially burdened."               Gonzales v. 0 Centro Espirita

Beneficente Uniao do Vegetal, 546 U.S. 418, 430-31 (2006) (quoting

§ 2000bb(b)(1)).          In undertaking this inquiry, the Court ^'look[s]

beyond     broadly       formulated     interests       justifying        the    general

applicability       of     government      mandates     and      scrutinize[s]        the

asserted    harm     of    granting     specific    exemptions          to    particular

religious claimants."          Id. at 431.

     The    government        has    established      that       it   has     compelling

interests in the safety of those on Kings Bay Naval Submarine Base,

the security of the government assets housed there, and the smooth

operation of the base.          With respect to the compelling government

interests. Captain Brian Lepine, the Commanding Officer of Naval

Submarine    Base    Kings    Bay, swears that          Kings     Bay   ^'is the     U.S.

Atlantic Fleet's homeport for Ohio-class ballistic missile nuclear

submarines" and ^'is home to six ballistic missile submarines and


                                           12
two guided-missile submarines" and ""home to Strategic Weapons

Facility,      Atlantic,"         which   ^^provides     strategic     missiles        and

strategic      weapons      system    for    assembling       the    Trident      II   D-5

submarine-launched          ballistic       missiles        (SLBM)   and    processing

missile guidance and launcher subsystem components."                             Dkt. No.

227-1 SI 3.       Captain Lepine further swears that the Ohio-class

submarines and Trident II D-5 SLBMs ^^serve an integral part of our

nation's strategic nuclear deterrent triad (air, land, sea)."                          Id.

SI 4.     Further, this ^^leg" of the nuclear deterrent triad is the

United States' ^'most survivable leg" in the event of an attack and

thus ^^provide[s] the          United     States      with   assured second-strike

capability."          Id.    Such "second strike             capability serves the

compelling      and    existential        interest     in    deterring     a     surprise

nuclear attack on the United States of America, its territories,

and     our   allies."      Id.     Because      a   submarine   loses     its    stealth


attributes when it is not submerged, when "a submarine is in port,"

like at Kings Bay, it is "likely [at] its most vulnerable state."

Dkt. No. 316 at 221.


        The importance of these assets to the United States' national

security and defense is highlighted by the fact that the security

forces protecting Kings Bay "have authority to exercise the use of

lethal force in executing their duties to protect the strategic

assets that they are assigned to protect."                    Id. at 225.        Warnings

about the       authorization       of deadly force          against intruders         are

                                            13
posted    at   various      locations,   and   a   speaker    system   plays    a

reoccurring      announcement     approximately       every   eight    to     nine

minutes: ''Warning.      This is a restricted area.       Use of deadly force

is authorized."       Id.    Because of this authorization to use deadly

force, security forces respond to unauthorized intruders "armed

with loaded weapons" and."are trained to use them."                Id. at 226.

Such a situation can lead to tragic consequences because "whenever

you have individuals placed in a stressful environment where they

don't necessarily fully understand their adversary or what they're

up against, there is potential for things to go wrong."                     Id. at

226-27.


     Even      when   security   personnel     responding     to   unauthorized

intruders does not lead to lethal results at Kings Bay, such an

incident "puts the entire security contingent on that installation

on alert, which is disruptive to normal day-to-day operations

associated with the operation of the base."               Id. at 227.         Such

disruption "has the ability to impact operations that are directly

in   support     of   our     nation's    strategic    deterrence      programs,

timelines, and policies and procedures."              Id. at 227-28.     Indeed,

"[t]he United States Marine Corps Security Force Battalion has a

very specific mission onboard Naval Submarine Base Kings Bay in

that their assignment is specifically to support the critical

facilities and infrastructure and the strategic assets assigned to

SWFLANT and to the waterfront restricted area where the Ohio-class


                                         14
fleet ballistic missile submarines would be moored if they were in

port."    Id. at 223.

        For these reasons, the government has shown it has compelling

interests in the safety of those on Kings Bay Naval Submarine Base,

the security of the assets housed there, and the smooth operation

of the base.       The issue, then, becomes whether applying the laws

at issues to Defendants for their actions at Kings Bay is the least

restrictive    means      of   furthering     any    one    of these      compelling

government interests.          The government has met its burden on this

issue as well.


        At this stage in the inquiry, ""the question RFRA requires

[the Court] to confront" is whether ^'the government [could] achieve

its     compelling    interest    to    the   same    degree     while     exempting

[Defendants] from complying in full with the [laws at issue]."

United States v. Christie, 825 F.Sd 1048, 1061 {9th Cir. 2016);

see also Holt, 135 S. Ct. at 864 (holding that the government must

'^sho[w] that it lacks other means of achieving its desired goal

without imposing a substantial burden on the exercise of religion

by the objecting part[y]" (alterations in original) (quoting Hobby

Lobby, 573 U.S. at 728)).         The government has satisfied its burden

of showing that the application of these laws to Defendants is the

least restrictive means of furthering its compelling interests.

        As an initial matter, as the Magistrate Judge correctly found,

''the   majority     of   Defendants'    suggested         alternatives    (such   as

                                         15
forgoing prosecution, pre-trial diversion, or imposing only civil

injunctions, fines, or ban and bar letters) reflect less punitive-

hut equally restrictive—government accommodations."                       Dkt. No. 411

at 64 (citing Christie, 825 F.3d at 1062).                  None of these options

would have permitted Defendants to trespass on Kings Bay and

destroy and depredate government property.                   The issue is whether

Defendants should be excepted from the application of the laws at

issue, and because these proffered alternatives would still apply

the laws at issue to Defendants, they are not less restrictive

means    within the meaning of RFRA (just less punitive means).

Defendants final proposed means, a permitted protest at Kings Bay,

likewise    fails      because   such   a    means   would    not    have    permitted

Defendants to have engaged in the religious exercises that they

engaged in—namely, trespassing onto Kings Bay and destroying and

depredating government property.                 Defendants are not seeking an

injunction to permit future actions but are seeking exclusion from

the application of generally applicable laws for past actions;

thus, it is those past actions—actions of trespass and depredation

and destruction of government property—that the least restrictive

means must accommodate.


        Turning   to    the   government's        burden,    it     has    shown   that

application of the laws at issue to Defendants for their actions

at Kings Bay is the least restrictive means of furthering the

government's compelling interests with respect to each Defendant.

                                            16
First, Defendants' unauthorized access on Kings Bay could have

easily led to deadly consequences and did in fact interrupt

operations at the base (which could have interrupted military

operations elsewhere that rely on the operations on the base).

The government cannot achieve its compelling interests of ensuring

the safety of the people on Kings Bay and the smooth operation of

the base without applying 18 U.S.C. § 1382 to Defendants, which

prohibits      unlawful   entry   on   naval   bases.         The   only   other

alternative is to not apply § 1382 to Defendants, i.e., to exempt

Defendants from its application, for their actions on that night

but such an alternative does not permit the government to achieve

its compelling interest to any degree—let alone to the same degree.

Likewise, the government has shown that excepting Defendants from

the application of §§ 1361, 1363—which forbid the destruction and

depredation of government property—would not permit the government

to   achieve    its   interests   to   the   same   degree;    destroying    and

depredating property interrupts base operations and could lead to

deadly consequences by responding security forces.                  Because non-

application of the laws at issue to Defendants for their actions

at Kings Bay on April 4-5, 2018, would not have achieved the

government's desired goals of ensuring the safety of those on the

base, the security of the assets housed there, and the smooth

operation of the base (and those operations elsewhere that rely on

the smooth operations of the base), the government has met its

                                       17
burden of showing that the least restrictive means of furthering

its compelling interests in these circumstances is the application

of the laws at issue to Defendants for their actions on April 4-

5, 2018 on Kings Bay.

      For these reasons, the Government has satisfied its burden

under RFRA of showing that is has a compelling interest in applying

the laws at issue to Defendants for Defendants' actions at Kings

Bay on April 4-5, 2018, and that applying the laws at issue to

Defendants for those actions is the least restrictive means of

further   its     compelling    interests.          Accordingly,     Defendants'

Objections   to    the    Report    and    Recommendation     are    due   to   be

OVERRULED.      Defendants' Motions to Dismiss with respect to their

RFRA claim are due to be DENIED.


II.   Selective      or    Vindictive          Prosecution,   Duplicitous       or

Multiplicitous Counts, and Failure to State an Offense

      With respect to the remaining grounds for dismissal that

Defendants put forth, after a careful de novo review of the record

in this case, the Court CONCURS with the Magistrate Judge's Report

and   Recommendation,      to      which       objections   have    been   filed.

Accordingly, the Report and Recommendation of the Magistrate Judge

is due to be ADOPTED as the opinion of the Court.




                                          18
                                 CONCLUSION


     For   the   reasons   provided      above.   Defendants'   Motions   to

Dismiss with respect to their RFRA defense are DENIED.                With

respect to Defendants' remaining argued grounds for dismissal-

Selective or Vindictive Prosecution, Duplicitous or Multiplicitous

Counts, and Failure to State an Offense—the Court CONCURS with the

Magistrate    Judge's   Report    and    Recommendation   and   ADOPTS the

Magistrate Judge's Report and Recommendation DENYING Defendants'

Motions.     Thus, Defendants' Motion to Dismiss, dkt. nos. 87, 102,

118, 122, 141, 158, 171, are DENIED.         All Objections to the Report

and Recommendation are OVERRULED.


     SO ORDERED, this 26th day of August, 2019.




                                                          L
                                   HON.tCISA'GODBEY[WOOD, JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA




                                        19
